Cite as 2013 Ark. 440

                     SUPREME COURT OF ARKANSAS
                                          No.   CV-13-407

                                                     Opinion Delivered October   31, 2013

TERESE MARIE MEADOWS                                 PRO SE MOTIONS FOR EXTENSION
                   APPELLANT                         OF BRIEF TIME AND FOR LEAVE TO
                                                     FILE AMENDED COMPLAINT AND
V.                                                   PETITION FOR WRIT OF
                                                     MANDAMUS [JACKSON COUNTY
STATE OF ARKANSAS                                    CIRCUIT COURT, 34CV-13-35, HON.
                                   APPELLEE          HAROLD S. ERWIN, JUDGE]



                                                     APPEAL DISMISSED; MOTIONS AND
                                                     PETITION MOOT.

                                         PER CURIAM

       In 2003, appellant Terese Marie Meadows was found guilty by a jury of capital murder

with arson as the underlying felony and tampering with evidence. An aggregate sentence of life

imprisonment without parole was imposed. This court affirmed. Meadows v. State, 360 Ark. 5,

199 S.W.3d 634 (2004).

       In 2013, appellant, who was incarcerated at a unit of the Arkansas Department of

Correction located in Jackson County, filed a pro se petition for writ of habeas corpus in the

Jackson County Circuit Court.1 In the petition, appellant raised the following grounds for

issuance of the writ: prosecutorial misconduct in the form of evidence withheld from the

defense, loss of evidence, incorrect transcription of audio and video tapes, and prompting

defense counsel to act as a government agent; an offer of a plea bargain based on a bribe and

conspiracy by appellant’s attorney and the prosecutor to bribe appellant; ineffective assistance


       1
           As of the date of this opinion, appellant remains incarcerated in Jackson County.
                                       Cite as 2013 Ark. 440

of counsel; and a multitude of trial errors concerning jury instructions, the trial judge’s

misconceptions of the law, a denial of a constitutional right to trial by a jury of appellant’s peers,

and perjury by witnesses. The petition for writ of habeas corpus also reiterated issues that were

raised on direct appeal to this court. The circuit court dismissed the petition, and appellant

lodged an appeal of that order in this court. Now before us are appellant’s motion for extension

of time to file her brief-in-chief, a motion for leave to file an amended petition, and a petition

for writ of mandamus in which appellant seeks this court’s assistance in obtaining information

on the status of an amended habeas petition that she filed in circuit court on June 3, 2013.

       As it is clear from the record that appellant could not prevail on appeal, the appeal is

dismissed. The motions and petition are moot. An appeal of the denial of postconviction relief,

including an appeal from an order that denied a petition for writ of habeas corpus, will not be

permitted to go forward where it is clear that the appellant could not prevail. Zachry v. Hobbs,

2013 Ark. 351 (per curiam); Lukach v. State, 369 Ark. 475, 255 S.W.3d 832 (2007) (per curiam).

       A writ of habeas corpus is proper only when a judgment of conviction is invalid on its

face or when a circuit court lacked jurisdiction over the cause. Burgie v. Hobbs, 2013 Ark. 360

(per curiam); Abernathy v. Norris, 2011 Ark. 335 (per curiam); Davis v. Reed, 316 Ark. 575, 873
S.W.2d 524 (1994). The burden is on the petitioner in a habeas-corpus petition to establish that

the trial court lacked jurisdiction or that the commitment was invalid on its face; otherwise, there

is no basis for a finding that a writ of habeas corpus should issue. Young v. Norris, 365 Ark. 219,

226 S.W.3d 797 (2006) (per curiam). The petitioner must plead either the facial invalidity or the

lack of jurisdiction and make a “showing by affidavit or other evidence [of] probable cause to



                                                  2
                                     Cite as 2013 Ark. 440

believe” that he is illegally detained. Id. at 221, 226 S.W.3d at 798–99.

       None of the allegations raised by appellant called into question the trial court’s

jurisdiction or the facial validity of the judgment-and-commitment order. Assertions of trial

error, prosecutorial misconduct, and ineffective assistance of counsel do not implicate the facial

validity of the judgment or the jurisdiction of the trial court. See Bliss v. Hobbs, 2012 Ark. 315

(per curiam); see also McHaney v. Hobbs, 2012 Ark. 361 (per curiam) (due-process allegations are

not cognizable in a habeas proceeding); Craig v. Hobbs, 2012 Ark. 218 (per curiam) (sufficiency

of the evidence and admissibility of evidence not cognizable in a habeas proceeding); Rodgers v.

Hobbs, 2011 Ark. 443 (per curiam) (speedy-trial issue is not cognizable in a habeas proceeding);

Clem v. Hobbs, 2011 Ark. 311 (per curiam) (a claim of conflict of interest was not properly raised

in a habeas proceeding); Tryon v. Hobbs, 2011 Ark. 76 (per curiam) (due process and prosecutorial

misconduct are matters of trial error not cognizable in a habeas proceeding).

       It appears that appellant may have confused a proceeding for postconviction relief

pursuant to Arkansas Rule of Criminal Procedure 37.1 with a habeas proceeding, inasmuch as

she cites case law that pertains to issues pertaining to trial counsel’s competence that are

cognizable under the Rule. If so, the two remedies are not interchangeable. This court has

consistently held that allegations of ineffective assistance of counsel are within the purview of

Rule 37.1, not a habeas proceeding. See Hill v. State, 2013 Ark. 143 (per curiam); McHaney, 2012
Ark. 361; Robinson v. State, 2012 Ark. 356 (per curiam); Smith v. Hobbs, 2012 Ark. 360 (per

curiam); Hill v. State, 2012 Ark. 309 (per curiam); McConaughy v. Lockhart, 310 Ark. 686, 840
S.W.2d 166 (1992).



                                                3
                                       Cite as 2013 Ark. 440

       In addition to the other grounds for relief asserted by appellant in her petition, she refers

to the prosecutor’s having said to the court that convicting her of both capital murder and

second-degree murder would constitute double jeopardy. We addressed the prosecutor’s

comment on appeal and action taken by the trial court in response to it, and we found no

reversible error. Some claims of double jeopardy are cognizable in a habeas proceeding. See

Bliss, 2012 Ark. 315; Flowers v. Norris, 347 Ark. 760, 68 S.W.3d 289 (2002). Detention for an

illegal period of time is precisely what a writ of habeas corpus is designed to correct. Flowers, 347

Ark. At 763, 68 S.W.3d at 291. But, where a double-jeopardy claim does not allege that, on the

face of the commitment order, there was an illegal sentence imposed on a conviction, the claim

does not implicate the jurisdiction of the court to hear the case, and the claim is not one

cognizable in a habeas-corpus proceeding. See Misenheimer v. Hobbs, 2012 Ark. 343 (per curiam);

Randolph v. State, 2011 Ark. 510 (per curiam); see also Johnson v. State, 298 Ark. 479, 769 S.W.2d
3 (1989). Here, appellant failed to establish that the claim warranted issuance of a writ of habeas

corpus in her case.

       Jurisdiction is the power of the court to hear and determine the subject matter in

controversy. Bliss, 2012 Ark. 315; Culbertson v. State, 2012 Ark. 112 (per curiam). A circuit court

has subject-matter jurisdiction to hear and determine cases involving violations of criminal

statutes. Id. Mere trial error does not deprive a court of jurisdiction. Culbertson, 2012 Ark. 112;

Tryon, 2011 Ark. 76. It is true that we will treat allegations of void or illegal sentences similarly

to the way that we treat problems of subject-matter jurisdiction. Friend v. State, 364 Ark. 315, 219
S.W.3d 123 (2005) (per curiam) (citing Taylor v. State, 354 Ark. 450, 125 S.W.3d 174 (2003)).



                                                 4
                                      Cite as 2013 Ark. 440

However, a habeas-corpus proceeding does not afford a prisoner an opportunity to retry his

case, and, again, it is not a substitute for direct appeal or postconviction relief. Meny v. Norris,

340 Ark. 418, 420, 13 S.W.3d 143, 144 (2000) (per curiam). Appellant’s allegations could have

been settled in the trial court, on direct appeal, or in a timely-filed postconviction proceeding.

A habeas-corpus proceeding does not afford a prisoner a means to revisit the merits of matters

that could have been addressed in the trial court, on appeal, or in a postconviction proceeding.

See Douthitt v. Hobbs, 2011 Ark. 416 (per curiam). When a petitioner in a habeas proceeding

failed to raise a claim within the purview of a habeas action, the petitioner failed to meet his

burden of demonstrating a basis for a writ of habeas corpus to issue. Fuller v. State, 2012 Ark.
376 (per curiam); Rodgers, 2011 Ark. 443; Henderson v. White, 2011 Ark. 361 (per curiam).

Appellant fell far short of meeting that burden, and, therefore, she could not prevail on appeal.

See Nelson v. Norris, 2013 Ark. 333 (per curiam).

       Appeal dismissed; motions and petition moot.

       Terese Marie Meadows, pro se appellant.

       No response.




                                                 5